DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       JOSHUA DANIEL BROWN,
                             Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                    Nos. 4D17-2510 and 4D17-2512

                           [October 24, 2018]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Cheryl Caracuzzo, Judge; L.T. Case Nos.
502016CF011075A and 502016CF012596A.

  Carey Haughwout, Public Defender, and Gary Lee Caldwell, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

KLINGENSMITH, J.

   Appellant Joshua Brown appeals his convictions and sentences for the
fraudulent use of personal identification information and grand theft, as
well as the amended order revoking his probation. We affirm those
convictions and sentences without comment, but write to address the trial
court’s amended order revoking probation.

   Brown first challenged the revocation order under Florida Rule of
Criminal Procedure 3.800(b)(2) because the order included a violation that
had not been proven by any evidence and incorrectly listed December 24,
2016, as the violation date, when the violation of probation affidavit and
testimony established that the violations occurred on December 23, 2016.
The trial court granted the motion; however, the amended order failed to
correct the violation date.

   A review of the record shows the trial court intended to correct the
scrivener’s errors but failed to do so, and such written errors remained in
the amended order. Accordingly, we affirm Brown’s convictions and
sentences, but remand with instructions for the trial court to correct the
violation dates. See Obas v. State, 238 So. 3d 853, 854 (Fla. 4th DCA
2018); Ali v. State, 215 So. 3d 1250, 1251 (Fla. 4th DCA 2017); see also
Sweeney v. State, 138 So. 3d 1095, 1095 (Fla. 4th DCA 2014) (remanding
for trial court to correct statute number on appellant’s sentence). Brown’s
presence is not required for this ministerial action. See Obas, 238 So. 3d
at 854.

   Affirmed, but remanded for correction of scrivener’s errors.

TAYLOR AND KUNTZ, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2